Case 1:18-cr-20489-TLL-PTM ECF No. 14, PageID.44 Filed 10/12/18 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


UNITED STATES OF AMERICA,                    §                               Case 1:18-cr-20489
                                             §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §
                                             §
JAMES D. PIERON, JR.,                        §
                                             §
      Defendant.                             §

                   DEFENDANT’S MOTION TO DISMISS INDICTMENT

TO THE HONORABLE COURT:

       NOW COMES DEFENDANT, James D. Pieron, Jr., by and through undersigned

counsel, and respectfully moves this Honorable Court to dismiss the Indictment of July 18, 2018.

The Indictment must be dismissed for failure to comply with Federal Rules of Criminal

Procedure 7(c)(1) and 7(c)(2), and the constitutional requirements embodied therein, as argued in

detail in the Memorandum in Support of Motion to Dismiss Indictment filed herewith.

                                            Respectfully submitted,

                                            MINNS & ARNETT


                                             /s/ Ashley Blair Arnett
                                            Michael Louis Minns
                                            State Bar No. 14184300
                                            mike@minnslaw.com
                                            Ashley Blair Arnett
                                            State Bar No. 24064833
                                            ashley@minnslaw.com
                                            9119 S. Gessner, Suite 1
                                            Houston, Texas 77074
                                            Telephone: (713) 777-0772
                                            Telecopy: (713) 777-0453

                                              Page 1
Case 1:18-cr-20489-TLL-PTM ECF No. 14, PageID.45 Filed 10/12/18 Page 2 of 10




                                           Kenneth R. Sasse, PLLC

                                           Kenneth R. Sasse
                                           State Bar. No. P24365
                                           27 E. Flint Street, 2nd Floor
                                           Lake Orion, Michigan 48362
                                           Telephone: (248) 821-7325

                                           Attorneys for James Pieron, Jr.


                            CERTIFICATE OF CONFERENCE

       On October 12, 2018 undersigned spoke with Janet Parker, AUSA. The Government is

opposed to this Motion.

                                                   /s/ Ashley Blair Arnett
                                                   Ashley Blair Arnett


                               CERTIFICATE OF SERVICE

       This is to certify that on this 12th day of October 2018, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.

                                                   /s/ Ashley Blair Arnett
                                                   Ashley Blair Arnett




                                             Page 2
Case 1:18-cr-20489-TLL-PTM ECF No. 14, PageID.46 Filed 10/12/18 Page 3 of 10




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


UNITED STATES OF AMERICA,                   §                             Case 1:18-cr-20489
                                            §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §
                                            §
JAMES D. PIERON, JR.,                       §
                                            §
      Defendant.                            §

                   DEFENDANT’S MEMORANDUM IN SUPPORT OF
                       MOTION TO DISMISS INDICTMENT

TO THE HONORABLE COURT:

       NOW COMES DEFENDANT, James D. Pieron, Jr. (“Defendant” or “Pieron”), by and

through undersigned counsel, and submits this Memorandum in Support of Motion to Dismiss

Indictment filed herewith. The Indictment of July 18, 2018 must be dismissed for failure to

comply with Federal Rules of Criminal Procedure 7(c)(1) and 7(c)(2), and the constitutional

requirements embodied therein.

                                       BACKGROUND

       On July 18, 2018, Pieron was charged with tax evasion in a single count indictment. The

indictment consists of one sentence:

               From approximately April 2009 and continuing to present, in the Eastern
       District of Michigan and elsewhere, James D. Pieron, Jr., willfully attempted to
       evade and defeat the payment of income taxes due and owing by him to the
       United States of America for the calendar years 2008 and 2009, by committing
       affirmative acts of evasion, all in violation of 26 U.S.C. § 7201.

(Indictment of 07/18/18.)




                                            Page 1
 Case 1:18-cr-20489-TLL-PTM ECF No. 14, PageID.47 Filed 10/12/18 Page 4 of 10




        Pieron was arraigned on August 1, 2018, thirteen days after his indictment on July 18,

2018.

                                          ARGUMENT

I.      THE INDICTMENT DOES NOT STATE THE ESSENTIAL ELEMENTS OF THE
        CRIME.

        A.     An Indictment Must Be Sufficiently Specific to Inform the Defendant of the
               Nature of the Charges; This Indictment Is Defective for Failure To Include All
               Elements of the Charged Crime.

        An indictment “shall be a plain, concise and definite written statement of the essential

facts constituting the offense charged,” and failure to state the essential elements of the indicted

crime requires its dismissal.     Russell v. United States, 369 U.S. 749 (1962) (reversing

defendants’ convictions where indictment insufficiently informed them of the allegations against

them). An indictment is only considered sufficient if it (1) identifies the elements of the crime;

(2) fairly informs the criminal defendant of the charge, so that he or she may prepare a defense;

and (3) enables the defendant to evaluate if there is a double jeopardy problem. Hamling v.

United States, 418 U.S. 87, 117 (1974).

        Conversely, an indictment is insufficient if it does not provide the defendant with a

reasonable measure of certainty as to the nature of the purported crime, even if the indictment

follows or quotes the statute, “unless those words of themselves fully, directly, and expressly,

without any uncertainty or ambiguity, set forth all the elements necessary to constitute the

offense intended to be punished.” Russell, 369 U.S. at 765. As the Supreme Court stated in

Russell:

        To allow the prosecutor, or the court, to make a subsequent guess as to what was
        in the minds of the grand jury at the time they returned the indictment would
        deprive the defendant of a basic protection which the guaranty of the intervention
        of a grand jury was designed to secure. For a defendant could then be convicted
        on the basis of facts not found by, and perhaps not even presented to, the grand

                                               Page 2
Case 1:18-cr-20489-TLL-PTM ECF No. 14, PageID.48 Filed 10/12/18 Page 5 of 10




       jury which indicted him.

Id. at 770. The rule that the indictment must charge every essential element of the crime in

question is also set out in Rule 7 of the Federal Rules of Criminal Procedure, which provides in

pertinent part:

       (c) Nature and Contents.

           (1) In General. The indictment or information must be a plain, concise,
           and definite written statement of the essential facts constituting the offense
           charged and must be signed by an attorney for the government. It need
           not contain a formal introduction or conclusion. A count may incorporate
           by reference an allegation made in another count. A count may allege that
           the means by which the defendant committed the offense are unknown or
           that the defendant committed it by one or more specified means. For each
           count, the indictment or information must give the official or customary
           citation of the statute, rule, regulation, or other provision of law that the
           defendant is alleged to have violated.…

Fed. R. Crim. P. 7(c)(1). Adherence to this Rule is a constitutional requirement. Fountain v.

United States, 953 F. Supp. 836, 842 (E.D. Mich. 1996) (two-pronged test stated in Russell is

required in order to pass constitutional muster).

       If an indictment charges tax evasion, it must include the 26 U.S.C. § 7201 elements. The

government must demonstrate the existence of a tax deficiency, that the defendant acted

willfully, and that the defendant took an affirmative step to elude or defeat the payment of tax.

“In order to convict a defendant under § 7201, the government must show beyond a reasonable

doubt: (1) willfulness; (2) the existence of a tax deficiency; and (3) an affirmative act

constituting an evasion or an attempted evasion of the tax.” United States v. Barrow, 118 F.3d

482, 489 (6th Cir. 1997).

       When the court examines an indictment for dismissal based on insufficiency, it asks

whether the defendant has been adequately put on notice of the purported crime.




                                                Page 3
Case 1:18-cr-20489-TLL-PTM ECF No. 14, PageID.49 Filed 10/12/18 Page 6 of 10




              In reviewing an indictment this court “must ask whether the omission
       complained of deprives the defendant of one of the protections which the guaranty
       of a grand jury indictment was meant to ensure.” To be legally sufficient, the
       indictment must assert facts which in law constitute an offense; and which, if
       proved, would establish prima facie the defendant's commission of that crime.
       Whether an indictment adequately alleges the elements of the offense is a
       question of law subject to de novo review.

United States v. Superior Growers Supply, Inc., 982 F.2d 173, 176–77 (6th Cir. 1992). In

determining whether the indictment’s requirements have been met to inform the defendant of the

offense, the courts use “a common sense construction.” United States v. Maney, 226 F.3d 660,

663 (6th Cir. 2000) (citations omitted). The Sixth Circuit Court of Appeals made clear in

Superior Growers that “[a] bill of particulars cannot cure a legal deficiency; rather the proper

result is dismissal of the indictment.” Id., 982 F.2d at 177. See also United States v. Sturman,

951 F.2d 1466 (6th Cir. 1991) (providing the defendant with a bill of particulars fails to save any

deficiencies in the indictment). Cf. United States v. Hunter, 843 F. Supp. 235, 253 (E.D. Mich.

1994) (ordering, in answer to motion for bill of particulars, that government provide defendants

with the specific statute on which the indictment was based).

       These well-established principles apply to the Court’s analysis in the present Motion to

Dismiss. The one-sentence Indictment of July 18, 2018 does not set forth all elements of tax

evasion and is wholly inadequate to provide Pieron of any measure of certainty as to the

purported crime with which he is charged. Pieron is not informed of the tax he allegedly

attempted to evade. Pieron is not informed of a single affirmative act. The Government makes a

general statement that Pieron willfully attempted to evade and defeat the payment of income

taxes for calendar years 2008 and 2009, even though both years are well past the statute of

limitations.   The Indictment says “by committing further affirmative acts of evasion” and




                                               Page 4
    Case 1:18-cr-20489-TLL-PTM ECF No. 14, PageID.50 Filed 10/12/18 Page 7 of 10




“approximately April 2009 and continuing to present.”1 What further affirmative acts? Reading

the single-sentence Indictment, Pieron is unable to sufficiently ascertain the nature of the case

against him and is unable to adequately prepare, or even begin to prepare, his defense. The

Indictment begs more questions than it provides answers.      The Government, on August 1, 2018,

apparently indicating its understanding of the insufficiency of its July 18, 2018 Indictment, filed

a document labeled “Bill of Particulars” with a library of alleged facts. Were any of these

alleged facts submitted to the Grand Jury? The current record and the Indictment itself give us

no clue. Regardless, nearly all of the numerous allegations do not appear in the Indictment;

some appear to have little or no reference to the Indictment. In essence, the Government implies

by its “Bill of Particulars” its own recognition that the Grand Jury’s Indictment is not only

inadequate,        it   is     irrelevant.         What        is    clear     is     that     this

“Bill of Particulars” cannot save the deficient Indictment.

         The law pertaining to the sufficiency of an indictment requires dismissal of the

Indictment here.

         B.     The Indictment Is Insufficient in that It Does Not Describe the Government’s
                Method of Proof.

         To prove a substantial tax due and owing in a tax evasion case, the United States may use

the specific method of proof or a judicially approved indirect method of proof such as: net worth

method of proof, the expenditures method of proof, the bank deposits method of proof, and in

very limited circumstances, a hybrid. Holland v. United States, 348 U.S. 121 (1954); United

States v. Hart, 70 F.3d 854, 860 (6th Cir. 1995). The use of indirect methods of proof requires

careful scrutiny by the courts because circumstantial methods of proof impose hazards to the

1
 By representing to this Court that Pieron is “continuing to present” to evade and defraud, the
Government appears to be arguing for an unlimited statute of limitations—or one that doesn’t
expire until at least up to July 18, 2018, which is the date the Government indicted Pieron.
                                               Page 5
Case 1:18-cr-20489-TLL-PTM ECF No. 14, PageID.51 Filed 10/12/18 Page 8 of 10




innocent: “[T]he net worth method … require[s] the exercise of great care and restraint … Trial

courts should approach these cases in the full realization that the taxpayer may be ensnared in a

system which, though difficult for the prosecution to utilize, is equally hard for the defendant to

refute.” Holland, 348 U.S. at 129. For this reason as well, “[c]harges should be especially clear,

including, in addition to the formal instructions, a summary of the nature of the net worth

method, the assumptions on which it rests, and the inferences available both for and against the

accused.” Id.

         It is critical for a criminal tax defendant to be apprised of the method of proof on which

the Government relies so that he or she can adequately prepare a defense. Here, the Indictment

does not put Pieron on notice as to which method of proof the Government is relying on.

Because Pieron is not informed of the Government’s method of proof—much less the amount of

tax due and owing, or the affirmative acts of evasion that were ostensibly committed—there is an

unfair risk of surprise to Pieron. The Indictment must be dismissed.

   II.      THE INDICTMENT MUST BE DISMISSED BECAUSE IT IS OUTSIDE OF
            THE STATUTE OF LIMITATIONS.

         Statutes of limitations protect important public policy concerns. They are the primary

guarantee against bringing stale criminal charges and exist for the protection of those who may

have, during the period of limitations, lost the means of defense. “These statutes provide

predictability by specifying a limit beyond which there is an irrebuttable presumption that a

defendant’s right to a fair trial would be prejudiced.” United States v. Marion, 404 U.S. 307, 322

(1971). Statutes of limitation may also have the effect of encouraging law enforcement to

promptly investigate suspected criminal activity. Toussie v. United States, 397 U.S. 112, 115

(1970). Because of these important concerns, “criminal limitations statutes are to be liberally

interpreted in favor of repose.” Id. at 115 (citations and internal quotation marks omitted).

                                                Page 6
Case 1:18-cr-20489-TLL-PTM ECF No. 14, PageID.52 Filed 10/12/18 Page 9 of 10




       Pieron filed his 2009 tax return in January of 2011. The statute of limitations for 26

U.S.C. § 7201, tax evasion, is six years. 26 U.S.C. § 6531. The statute of limitations for the

purported charge of tax evasion ran six years from January of 2011 in January of 2017. See

United States v. Habig, 390 U.S. 222 (1968) (limitations on prosecution for attempted tax

evasion by filing false return commenced running on date return was filed). Pieron filed his

2008 tax return in January of 2011. The statute of limitations on Pieron’s 2008 tax return, even

if he were properly charged with tax evasion, expired in January of 2017. See United States v.

McCarthy, 445 F.2d 587, 592 (7th Cir. 1971) (prosecution terminated where government failed to

reinstate tax evasion counts before statute of limitations ran). Pieron filed his amended tax

returns for both the 2008 and 2009 tax years in January of 2012, meaning the statute of

limitations for tax evasion if it is based off the amended returns expired in January of 2018.

       The Government has not apprised Pieron of any affirmative acts he supposedly

committed, much less any affirmative acts Pieron allegedly committed within the six-year

statutory period for tax evasion. It merely announced, without a single express fact, that Pieron

was allegedly still willfully violating the law as of the date of the Indictment, July 18, 2018.

       Defendant has no way to defend against the Government’s charge without guessing, and

should not be required to speculate what the Grand Jury is accusing him of doing. Nor can the

Court be required to fill in the blanks of an indictment. The Indictment must be dismissed.

                                          CONCLUSION

       For the foregoing reasons, Pieron respectfully requests that this Court grant the Motion to

Dismiss Indictment.

                                               Respectfully submitted,

                                               MINNS & ARNETT



                                                Page 7
Case 1:18-cr-20489-TLL-PTM ECF No. 14, PageID.53 Filed 10/12/18 Page 10 of 10




                                               /s/ Ashley Blair Arnett
                                             Michael Louis Minns
                                             State Bar No. 14184300
                                             mike@minnslaw.com
                                             Ashley Blair Arnett
                                             State Bar No. 24064833
                                             ashley@minnslaw.com
                                             9119 S. Gessner, Suite 1
                                             Houston, Texas 77074
                                             Telephone: (713) 777-0772
                                             Telecopy: (713) 777-0453

                                             Kenneth R. Sasse, PLLC

                                             Kenneth R. Sasse
                                             State Bar. No. P24365
                                             27 E. Flint Street, 2nd Floor
                                             Lake Orion, Michigan 48362
                                             Telephone: (248) 821-7325

                                             Attorneys for James Pieron, Jr.




                                CERTIFICATE OF SERVICE

       This is to certify that on this the 12th day of October 2018, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.

                                                     /s/ Ashley Blair Arnett
                                                     Ashley Blai




                                               Page 8
